              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00283-MR-WCM

KIM L. HARPER,             )
                           )
              Plaintiff,   )
                           )
         vs.               )                    ORDER
                           )
ROCHELLE HARPER            )
GREENIDGE, et al.,         )
                           )
              Defendants.  )
__________________________ )


      THIS MATTER is before the Court on the pro se Plaintiff’s “Emergency

Motion for Temporary Restraining Order” [Doc. 3].

      The Plaintiff initiated this action on October 4, 2018 against three of

her siblings: Rochelle Harper Greenidge, Sonya G. Thomas, and Beth

Harper Rodriguez, asserting various state law claims for breach of contract,

breach of fiduciary duty, constructive fraud, gross negligence, unjust

enrichment, breach of the implied covenant of good faith and fair dealing,

defamation, and intentional infliction of emotional distress. [Doc. 1]. The

Plaintiff’s claims, while inartfully pled, appear to arise from the Defendants’

alleged failure to pay for certain repairs to their deceased father’s residence

and from the Defendants’ actions which the Plaintiff alleges caused her to be
removed as administrator of her father’s estate. [Id.]. It does not have

appear that the Defendants have yet been served in this action.

      The Plaintiff now moves for the entry of a temporary restraining order.

Specifically, the Plaintiff moves the Court to enjoin the Buncombe County

Clerk of Court and members of his staff as well as the Administrator of the

Plaintiff’s father’s estate from conducting any hearings or other proceedings

affecting the administration of her father’s estate. [Doc. 3].

      The Plaintiff’s request for emergency injunctive relief must be denied

for at least two reasons. First, the Plaintiff seeks to enjoin individuals who

are not parties to this action. As the Supreme Court has stated:

            It is a principle of general application in Anglo-
            American jurisprudence that one is not bound by a
            judgment in personam in a litigation in which he is not
            designated as a party or to which he has not been
            made a party by service of process. A judgment
            rendered in such circumstances is not entitled to the
            full faith and credit which the Constitution and statute
            of the United States prescribe, and judicial action
            enforcing it against the person or property of the
            absent party is not that due process which the Fifth
            and Fourteenth Amendments requires.

Hansberry v. Lee, 311 U.S. 32, 40-41 (1940) (citations omitted). “In other

words, in general, a court may not enter orders against nonparties.” Haizlip

v. Alston, No. 1:14CV770, 2015 WL 8668230, at *1 (M.D.N.C. Dec. 11, 2015)




                                       2
(quoting in part Kenseth v. Dean Health Plan, Inc., 722 F.3d 869, 890 n.7

(7th Cir. 2013)) (internal quotation marks omitted).

      Second, even if these state actors were parties to this proceeding,

federal courts as a general rule have no power to enjoin a state court

proceeding. Specifically, the Anti-Injunction Act provides that: “A court of the

United States may not grant an injunction to stay proceedings in a State court

except as expressly authorized by Act of Congress, or where necessary in

aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. §

2283. The Anti-Injunction Act serves as a “necessary concomitant of the

Framers' decision to authorize, and Congress' decision to implement, a dual

system of federal and state courts.” Chick Kam Choo v. Exxon Corp., 486

U.S. 140, 146 (1988).         “Notwithstanding the Act's basic purpose of

preserving the integrity of state judicial systems, Congress defined three

instances in which injunctions are permitted and it now is settled that the Act

is ‘an absolute prohibition against enjoining state court proceedings, unless

the injunction falls within one of those three specifically defined exceptions.’”

Employers Res. Mgmt. Co. v. Shannon, 65 F.3d 1126, 1130 (4th Cir. 1995)

(quoting Atlantic Coast Line R. Co. v. Brotherhood of Locomotive Engineers,

398 U.S. 281, 286 (1970)). An injunction is therefore permitted only when it

is “expressly authorized by statute, necessary to aid the court's jurisdiction,

                                       3
or required to protect or effectuate the court's judgment to ensure the

effectiveness and supremacy of federal law.” Employers Res. Mgmt., 65

F.3d at 1130 (citation and internal quotation marks omitted). None of these

exceptions is applicable here.

      In sum, the Court cannot enjoin persons who are not parties to this

action. Moreover, the Court cannot enjoin the proceedings ongoing in the

state probate court. For these reasons, the Plaintiff’s motion for emergency

injunctive relief is denied.

      IT IS, THEREFORE, ORDERED that the pro se Plaintiff’s “Emergency

Motion for Temporary Restraining Order” [Doc. 3] is DENIED.

      IT IS SO ORDERED.

                               Signed: December 4, 2018




                                            4
